 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7    TISSUE REGENERATION., et al.,                         Case No. 2:18-cv-01914-RFB-GWF
 8                                        Plaintiffs,
             v.
 9                                                                       ORDER
      MALE PERFORMANCE MEDICAL
10    PARTNERSHIP, LLC., et al.,
11
                                        Defendants.
12

13          This matter is before the Court on Jonathan W. Fountain, Esq., and the law firm of The
14   Howard & Howard Attorneys PLLC’s Motion to Withdraw as Counsel of Record for Defendants
15   Male Performance Medical Partnership, LLC, Medical Partnership LLC, Leonard Messina, and
16   Las Vegas Male Performance Clinic. (ECF No. 17), filed December 19, 2018. To date, no party
17   has filed a response to this motion and the time for opposition has now expired. Counsel
18   represents that there are issues relating to NRPC 1.16(a)(3), and Defendants have informed him
19   they were terminating the representation. Counsel also requests that Defendant’s be permitted an
20   extension to respond to the Complaint by no later than March 7, 2019. The Court finds the
21   movant has substantially established good cause for withdrawal. Additionally, Defendants are
22   advised that a corporation or limited liability company may appear in federal court only through
23   licensed counsel. U.S. v. High Country Broad. Co., Inc., 3 F.3d 1244, 1245 (9th Cir. 1993).
24   Accordingly,
25          IT IS HEREBY ORDERED that Jonathan W. Fountain, Esq., and the law firm of The
26   Howard & Howard Attorneys PLLC’s Motion to Withdraw as Counsel of Record for Defendants
27   Male Performance Medical Partnership, LLC, Medical Partnership LLC, Leonard Messina, and
28   Las Vegas Male Performance Clinic. (ECF No. 17) is granted.
                                                        1
 1           IT IS FURTHER ORDERED that Male Performance Medical Partnership, LLC,

 2   Medical Partnership LLC, Leonard Messina, and Las Vegas Male Performance Clinic shall have

 3   until February 7, 2019, to retain counsel.

 4           IT IS FURTHER ORDERED that Defendants shall have until March 7, 2019, to file

 5   and serve their answer or other response to the Complaint.

 6           IT IS FURTHER ORDERED that the Clerk of the Court is instructed to remove

 7   Howard & Howard PLLC and attorney Jonathan W. Fountain from CM/ECF service list of this

 8   case.

 9           Dated this 7th day of January, 2019.
10

11
                                                         GEORGE FOLEY, JR.
12                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
